DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claim 6, line 12, “said system” has been changed to -- said video system --.
Claim 15, line 15, “said system” has been changed to -- said video system --.
Claim 29, line 11, “said system” has been changed to -- said video system --.
Claim 38, line 13, “said system” has been changed to -- said video system --.

Allowable Subject Matter
Claims 1-43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the present invention pertains to capture of audio/video content with body worn surveillance camera.
	With regards to claim 1, Lorenzetti (US 20150086175) discloses in combination with an in-car video system (paragraph 27), a body-worn video surveillance (paragraph 29) comprising: 
	a body-worn audio/video device having a video camera (paragraph 29), a microphone (paragraph 29), a microprocessor (paragraph 32), a memory for storing an audio/video file (paragraph 34), a power supply (paragraph 41), and a connector (paragraph 39) and a communication interface (paragraph 43);  
	a docking station coupled to said in-car video system and having a power source (paragraph 47), said docking station for receiving said connector (paragraph 43); 
	wherein said in-car video system transfers information to said body-worn audio/video device to associate said body-worn audio/video device to said in-car video system (paragraph 51);

wherein an audio/video file stored in said memory of said body-worn audio/video device is transferred to said in-car video system (paragraph 41).
Van Wagner (US 2005/0078195) discloses wherein the body-worn audio/video device continuously records audio/video to a memory buffer (paragraph 29); 
wherein when said body-worn audio/video device is activated to record (paragraph 24), said recorded audio/video from said memory buffer beginning just prior to activation of the body-worn audio/video device is stored in an audio/video file in memory (paragraph 26);
wherein when said body-worn audio/video device is activated to record (paragraph 24), said recorded audio/video from said memory buffer beginning just prior to activation of the body-worn audio/video device is stored in an audio/video file in memory (paragraph 29).
Hillyard (US 2015/0304843) discloses wherein the audio/video file is checked to ensure that the audio/video file was accurately transferred (paragraph 83).  
Yamaguchi (US 2013/0163052) discloses a print system with a list of MAC addresses of camera devices from customers wherein each camera has a MAC address (paragraph 77).
The prior art, either singularly or in combination, does not disclose the limitation “wherein said in-car video system reads said MAC address of said body-worn audio/video device inserted into said docking station and determines if said MAC address of said body-worn audio/video device is on an acceptance list; wherein if said MAC address of said body-worn audio/video device is on said acceptance list said in-car video system transfers information to said body-worn audio/video device to associate said body-worn audio/video device to said in-car video system” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1.
	With regards to claim 6, Lorenzetti (US 2015/0086175) discloses a digital surveillance system comprising: 
	a video system having a video capture system (paragraph 27), an audio capture system (paragraph 30), a digital storage media for storing audio/video file (paragraph 27);  

	a portable video system having a video camera (paragraph 29), a microphone (paragraph 29), a second microprocessor (paragraph 32), a second memory (paragraph 34), and an Ethernet interface selectively coupled to said docking station Ethernet interface (paragraph 43);
	wherein said video system transfers information to said portable video system to associate said portable video system to said video system (paragraph 51); 
	wherein association of said portable video system and said video system is added to metadata of said audio/video file (paragraph 51). 
	Hutchings (US 2013/0342333) discloses a video system having a video capture system (paragraph 31), an audio capture system (paragraph 29), a microprocessor (paragraph 27), a memory (paragraph 27), a digital storage media (paragraph 27), an Ethernet interface and a WiFi interface (paragraph 38); and an access point having a Bluetooth interface (paragraph 35), a WiFi interface coupled to the video system (paragraph 38); and a portable video system having a Bluetooth interface coupled to the access point Bluetooth interface (paragraph 35), a WiFi interface coupled to the access point WiFi interface (paragraph 38).
Van Wagner (US 2005/0078195) discloses wherein the portable video system continuously records audio/video to a memory buffer (paragraph 26); 
wherein when said portable video system is activated to record (paragraph 24), said recorded audio/video from said memory buffer beginning just prior to activation of the body-worn audio/video device is stored in an audio/video file in said second memory (paragraph 26); and 
wherein said audio/video file stored in said second memory of said portable video system is transferred to the video system (paragraph 24).  
Hillyard discloses wherein the audio/video file is checked to ensure that the audio/video file was accurately transferred (paragraph 41).  
Yamaguchi (US 2013/0163052) discloses a print system with a list of MAC addresses of camera devices from customers wherein each camera has a MAC address (paragraph 77).
The prior art, either singularly or in combination, does not disclose the limitation “wherein said video system reads said MAC address of said portable video system and determines if said MAC address 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 6.
	With regards to claim 15, Lorenzetti (US 2015/0086175) discloses a digital surveillance system comprising: 
	a video system having a video capture system (paragraph 27), an audio capture system (paragraph 30), a digital storage media for storing audio/video file (paragraph 27);  
	a docking station having an Ethernet interface coupled to said Ethernet interface of said access point (paragraph 43); 
an access point having an Ethernet interface (paragraph 43);  and
	a portable video system having a video camera (paragraph 29), a microphone (paragraph 29), a second microprocessor (paragraph 32), a second memory (paragraph 34), and an Ethernet interface selectively coupled to said docking station Ethernet interface (paragraph 43);
	wherein said video system transfers information to said portable video system to associate said portable video system to said video system (paragraph 51);
	wherein association of said portable video system and said video system is added to metadata of said audio/video file (paragraph 51). 
	Hutchings (US 2013/0342333) discloses a video system having a video capture system (paragraph 31), an audio capture system (paragraph 29), a microprocessor (paragraph 27), a memory (paragraph 27), a digital storage media (paragraph 27), an Ethernet interface and a WiFi interface (paragraph 38); and an access point having a Bluetooth interface (paragraph 35), a WiFi interface coupled to the video system (paragraph 38); and a portable video system having a Bluetooth interface coupled to the access point Bluetooth interface (paragraph 35), a WiFi interface coupled to the access point WiFi interface (paragraph 38).
	Van Wagner (US 2005/0078195) discloses wherein the portable video system continuously records audio/video to a memory buffer (paragraph 26); wherein when said portable video system is 
Hillyard (US 2015/0304843) discloses wherein the audio/video file is checked to ensure that the audio/video file was accurately transferred (paragraph 41).
Yamaguchi (US 2013/0163052) discloses a print system with a list of MAC addresses of camera devices from customers wherein each camera has a MAC address (paragraph 77).
The prior art, either singularly or in combination, does not disclose the limitation “wherein said video system reads said MAC address of said portable video system inserted in said docking station and determines if said MAC address of said portable video system is on an acceptance list; wherein if said MAC address of said portable video system is on said acceptance list said video system transfers information to said portable video system to associate said portable video system to said video system” of claim 15.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 15.
	With regards to claim 21, Lorenzetti (US 2015/0086175) discloses a digital surveillance system comprising: 
	a video system having a video capture system (paragraph 27), an audio capture system (paragraph 30), a digital storage media for storing audio/video file (paragraph 27);  
	a docking station having an Ethernet interface coupled to said Ethernet interface of said access point (paragraph 43); 
an access point having an Ethernet interface (paragraph 43);  and
	a portable video system having a video camera (paragraph 29), a microphone (paragraph 29), a second microprocessor (paragraph 40), a second memory (paragraph 34), and an Ethernet interface selectively coupled to said docking station Ethernet interface (paragraph 43);
	wherein said video system transfers information to said portable video system to associate said portable video system to said video system (paragraph 51);

	wherein said portable video system transfers an audio/video file stored in said second memory of said portable video system to said video system for storage in said digital storage media when the interface of said portable video system is coupled to the interface of said video system (paragraph 48);
	wherein said portable video system transfers an audio/video file stored in said second memory of said portable video system to said video system for storage in said digital storage media when the interface of said portable video system is coupled to the interface of the access point (paragraph 48); and
	wherein association of said portable video system and said video system is added to metadata of said audio/video file (paragraph 52).
	Hutchings (US 2013/0342333) discloses a video system having a video capture system (paragraph 31), an audio capture system (paragraph 29), a microprocessor (paragraph 27), a memory (paragraph [27], Hutchings discloses memory 108 can be non-persistent or volatile memory like RAM, etc.), a digital storage media (paragraph 27), an Ethernet interface and a WiFi interface (paragraph 38); and an access point having a Bluetooth interface (paragraph 35), a WiFi interface coupled to the video system (paragraph 38); and a portable video system having a Bluetooth interface coupled to the access point Bluetooth interface (paragraph 35), a WiFi interface coupled to the access point WiFi interface (paragraph 38).
	Van Wagner (US 2005/0078195) discloses wherein the portable video system continuously records audio/video to a memory buffer (paragraph 26); wherein when the portable video system is activated to record (paragraph 24), the recorded audio/video from said memory buffer beginning just prior to activation of the body-worn audio/video device is stored in an audio/video file in said second memory (paragraph 26).
	Hillyard (US 2015/0304843) discloses wherein the audio/video file is checked to ensure that the audio/video file was accurately transferred (paragraph 83).

The prior art, either singularly or in combination, does not disclose the limitation “wherein said system reads said MAC address of said portable video system inserted in said docking station and determines if said MAC address of said portable video system is on an acceptance list; wherein if said MAC address of said portable video system is on said acceptance list said video system transfers information to said portable video system to associate said portable video system to said video system”.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 21. 
	With regards to claim 24, Lorenzetti (US 2015/0086175) discloses in combination with an in-car video system (paragraph 27), a body-worn video surveillance (paragraph 29) comprising: 
	a body-worn audio/video device having a video camera (paragraph 29), a microphone (paragraph 29), a microprocessor (paragraph 32), a memory (paragraph 34), a power supply (paragraph 41), and a connector (paragraph 39) and a communication interface (paragraph 43);  
	a docking station having a power source (paragraph 47), said docking station for receiving said connector and coupled to said in-car video system (paragraph 43);  
	wherein said in-car video system transfers information to said body-worn audio/video device to associate said body-worn audio/video device to said in-car video system (paragraph 51);
	wherein association of said body-worn audio/video device and said in-car video system is added to metadata of said audio/video file (paragraph 51);
	wherein an audio/video file stored in said memory of said body-worn audio/video device is transferred to said in-car video system (paragraph 41). 
Van Wagner (US 2005/0078195) discloses wherein the body-worn audio/video device continuously records audio/video to a memory buffer (paragraph 26); wherein when the body-worn audio/video device is activated to record (paragraph 24), the recorded audio/video from the memory buffer is stored in an audio/video file in the memory (paragraph 84).  
Yamaguchi (US 2013/0163052) discloses a print system with a list of MAC addresses of camera devices from customers wherein each camera has a MAC address (paragraph 77).

Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 24. 
	With regards to claim 29, Lorenzetti (US 2015/0086175) discloses a digital surveillance system comprising: 
	a video system having a video capture system (paragraph 27), an audio capture system (paragraph 30), a digital storage media (paragraph 27);  
	an access point having an Ethernet interface (paragraph 43);  and 
	a portable video system having a video camera (paragraph 29), a microphone (paragraph 29), a microprocessor (paragraph 32), a memory (paragraph 34), and an Ethernet interface selectively coupled to said docking station Ethernet interface (paragraph 43);
	wherein said video system transfers information to said portable video system to associate said portable video system to said video system (paragraph 51); 
	wherein association of said portable video system and said video system is added to metadata of said audio/video file (paragraph 51);
	wherein an audio/video file stored in the portable video system memory is transferred to the video system (paragraph 41).  
Hutchings (US 2013/0342333) discloses a video system having a video capture system (paragraph 31), an audio capture system (paragraph 29), a microprocessor (paragraph 27), a memory (paragraph 27), a digital storage media (paragraph 27), an Ethernet interface and a WiFi interface (paragraph 38); and an access point having a Bluetooth interface (paragraph 35), a WiFi interface coupled to the video system (paragraph 38); and a portable video system having a Bluetooth interface 
Van Wagner (US 2005/0078195) discloses wherein the portable video system continuously records audio/video to a memory buffer (paragraph 26); wherein when the portable video system is activated to record (paragraph 24), the recorded audio/video from the memory buffer is stored in an audio/video file in the portable video system memory (paragraph 84); and wherein the audio/video file stored in the portable video system memory is transferred to the video system (paragraph 24).  
Yamaguchi (US 2013/0163052) discloses a print system with a list of MAC addresses of camera devices from customers wherein each camera has a MAC address (paragraph 77).
The prior art, either singularly or in combination, does not disclose the limitation “wherein said video system reads said MAC address of said portable video system and determines if said MAC address of said portable video system is on an acceptance list; wherein if said MAC address of said portable video system is on said acceptance list said video system transfers information to said portable video system to associate said portable video system to said video system” of claim 29.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 29.
	With regards to claim 38, Lorenzetti (US 2015/0086175) discloses a digital surveillance system comprising: 
	a video system having a video capture system (paragraph 27), an audio capture system (paragraph 30), a digital storage media (paragraph 27);  
	a docking station having an Ethernet interface coupled to said Ethernet interface of said access point (paragraph 43); 
	an access point having an Ethernet interface (paragraph 43);  and 
	a portable video system having a video camera (paragraph 29), a microphone (paragraph 29), a microprocessor (paragraph 32), a memory (paragraph 34), and an Ethernet interface selectively coupled to said docking station Ethernet interface (paragraph 43); 
	wherein said video system transfers information to said portable video system to associate said portable video system to said video system (paragraph 51);

	wherein an audio/video file stored in the portable video system memory is transferred to the video system (paragraph 43). 
Hutchings (US 2013/0342333) discloses a video system having a video capture system (paragraph 31), an audio capture system (paragraph 29), a microprocessor (paragraph 27), a memory (paragraph 27), a digital storage media (paragraph 27), an Ethernet interface and a WiFi interface (paragraph 38); and an access point having a Bluetooth interface (paragraph 35), a WiFi interface coupled to the video system (paragraph 38); and a portable video system having a Bluetooth interface coupled to the access point Bluetooth interface (paragraph 35), a WiFi interface coupled to the access point WiFi interface (paragraph 38).
	Van Wagner (US 2005/0078195) discloses wherein the portable video system continuously records audio/video to a memory buffer (paragraph 26); wherein when the portable video system is activated to record (paragraph 24), the recorded audio/video from the memory buffer is stored in an audio/video file in the portable video system memory (paragraph 84); and wherein the audio/video file stored in the portable video system memory is transferred to the video system (paragraph 24).  
Yamaguchi (US 2013/0163052) discloses a print system with a list of MAC addresses of camera devices from customers wherein each camera has a MAC address (paragraph 77).
	The prior art, either singularly or in combination, does not disclose the limitation “wherein said video system reads said MAC address of said portable video system inserted in said docking station and determines if said MAC address of said portable video system is on an acceptance list; wherein if said MAC address of said portable video system is on said acceptance list said video system transfers information to said portable video system to associate said portable video system to said video system” of claim 38.
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 38.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488